Citation Nr: 1717660	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  07-22 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1980 to September 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied higher ratings for the Veteran's service-connected bilateral knee, hypertension, and hemorrhoid disabilities.

The Veteran testified before a Decision Review Officer (DRO) at the RO in September 2009 and before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in February 2010.  Transcripts of these proceedings have been associated with the claims file. 

In a December 2015 decision the Board adjudicated the Veteran's increased rating claims and found that a TDIU claim was not in appellate status pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as it had been denied by rating decision dated in September 2013 and the Veteran had not perfected an appeal of that decision.  Thereafter, the Veteran appealed the portion of the decision that declined to take jurisdiction of a TDIU to the United States Court of Appeals for Veterans Claims (Court).  By an order dated in December 2016, the Court remanded the TDIU issue in response to a joint motion for remand (JMR) which found that the issue of entitlement to a TDIU was raised in the context of the Veteran's increased rating claims.  See Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (stating that a TDIU claim is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a veteran presents cogent evidence of unemployability and seeks to obtain a higher disability rating); 38 C.F.R. § 3.155(a).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

During the course of the Veteran's appeal for higher disability ratings, the RO issued an August 2013 deferred rating decision finding that the Veteran's TDIU claims were inextricably intertwined with his increased rating claims.  In a September 2013 rating decision the RO considered and denied TDIU.

Thus, once the increased rating claims were in appellate status by virtue of the Veteran's January 2007 Notice of Disagreement (NOD), the TDIU issue became part of that claim when it was subsequently raised by the Veteran, and was acknowledged by the RO.  See Comer, 552 F.3d at 1366; Rice, 22 Vet. App. at 452-54.

Furthermore, the Veterans Benefits Administration Adjudication Procedures Manual (M21-1), at Part IV, Subpart ii, Chapter 2, § F.4.m, provides that while an appeal is pending for an increased evaluation for a service-connected disability, the veteran claims to be unemployable due, at least in part to the disability on appeal, and then the RO issues a rating decision denying TDIU. The Manual provides that the adjudicator should then consider "the TDIU claim is now part of the
pending appeal" and to "[s]end the appellant an SOC [statement of the case] or SSOC [supplemental statement of the case] on all issues on appeal, including [TDIU]." Id.

In this case, the RO did properly acknowledge that TDIU was inextricably intertwined with the Veteran's increased rating claims; however, it failed to issue an SOC which included the issue of TDIU.  Thus, the Board is required to remand the matter for issuance of a statement of the case addressing the claim of entitlement to TDIU.  See 38 C.F.R. § 19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, although the Veteran received a VCAA notice letter and VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability Notice in May 2012, the Veteran did not complete and return the form.  Thus, the Board finds that on remand the RO should send the Veteran an additional VA Form 21-8940 to assist in developing his claim.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding the TDIU claim and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Explain what is needed to establish entitlement to TDIU due to his service-connected disabilities.  Ask the Veteran to submit any additional evidence in support of a TDIU claim, to specifically include information on his work history, salary, and educational history. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, readjudicate the issue of entitlement to TDIU.  If the claim remains denied, the Veteran and his representative should be issued a SOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






